     Case 8:19-cv-00423-WFJ-SPF      Document
                             DEFAMATORY                      111-1
                                        URLS PUBLISHED BY DEFENDANTS        Filed
                                                                     GUBERMAN,           05/18/20
                                                                               LABELLE GUBERMAN-PMC LLC Page 1 of 4 PageID 1122

           Date
Line    Published /                                 Title of Post / Article                                                           URL                                                     Author(s)                 Found Via                     Key Words
          Posted
       No date (currently   Chris Paris of Oxebridge Verbally Attacks Veteran Supporter Daryl      http://vob9009.com/chris-paris-of-oxebridge-attacks-veteran-supporter-
 1     live)                Guberman and VOB 9009 For Promoting Independence                       daryl-guberman-and-vob-9009/                                                 Daryl Guberman / Don Labelle   Google               chris paris oxebridge
       No date (currently
 2     live)                Fraud Alerts and Information                                           http://www.g-pmc.com/fraud-alerts-and-information/                           Daryl Guberman / Don Labelle   Google               chris paris oxebridge
       No date (currently
 3     live)                Management Team                                                        http://www.g-pmc.com/management/                                             Daryl Guberman / Don Labelle   Bing                 chris paris oxebridge
       No date (currently Oxebridge owner Chris Paris sued Elsmar Cove and they went out of        https://www.reddit.com/r/elsmarcove/comments/57pmz2/oxebridge_own
 4     live)              business                                                                 er_chris_paris_sued_elsmar_cove_and/                              Marc Smith                                Reddit               Chris Paris
       No date (currently                                                                     https://www.reddit.com/user/smatshd/comments/6umqpi/warning_about
 5     live)
                          Warning About Oxebridge Quality Resources and Its Owner Chris Paris
                                                                                              _oxebridge_quality_resources_and_its/                             Daryl Guberman / Don Labelle                   Reddit               Chris Paris
       No date (currently                                                                     https://www.reddit.com/user/smatshd/comments/6umqcy/daryl_guberm
 6     live)
                          Daryl Guberman reverals all about Oxebridge and Christopher Paris
                                                                                              an_reverals_all_about_oxebridge_and/                              Daryl Guberman / Don Labelle                   Reddit               christopher paris fraud
                            TAG-176 Chairman Paul Palmes Asks Daryl Guberman For Assistance
                                                                                                   https://www.reddit.com/user/smatshd/comments/6umqy8/tag176_chair
 7     No date (currently With Copyrighted Material Stolen By Christopher Mark Paris of
                                                                                                   man_paul_palmes_asks_daryl_guberman/
       live)              Oxebridge.com                                                                                                                                         Daryl Guberman / Don Labelle   Reddit               christopher paris fraud
       No date (currently YOUTUBE TEAM reply -About Oxebridge Quality Resources- Owner
 8     live)              Chris Paris- PART 3 -
                                                                                                   https://www.dailymotion.com/video/x5xcxx8
                                                                                                                                                                                Daryl Guberman / Don Labelle   YouTube              oxebridge quality
       No date (currently
 9     live)
                          Warning About Oxebridge Quality Resources and Its Owner Chris Paris      https://www.reddit.com/search?q=oxebridge%20quality%20resources
                                                                                                                                                                                Daryl Guberman / Don Labelle   Reddit               oxebridge quality resources
       No date (currently
10     live)              Scams In ISO Certification, Chris Paris and Oxebridge                    http://smotri.com/video/view/?id=v31075498c43                                Daryl Guberman / Don Labelle   Bing                 oxebridge scam
       No date (currently
11     live)              Iso watch                                                                http://prsync.com/iso-watch/                                                 Daryl Guberman / Don Labelle   Bing                 paris oxebridge
       No date (currently Indecopi Exposed: Oxebridge Owner Chris Paris & Wife Behind Foreign http://howtovips.club/indecopi-exposed-oxebridge-owner-chris-paris-wife-
12     live)              Scam                                                                behind-foreign-scam_HddXXMcHS93o.html                                    Daryl Guberman / Don Labelle            Google               Chris Paris
       No date (currently                                                                     http://howtovips.club/anabs-new-desperate-defense-in-the-chris-paris-
13     live)
                          ANAB's New Desperate Defense In The Chris Paris (Oxebridge) Debacle
                                                                                              oxebridge-debacle_HMdcauw0wpL0.html                                      Daryl Guberman / Don Labelle            Google               Chris Paris
       No date (currently                                                                          http://howtovips.club/new-website-exposes-oxebridge-con-artist-chris-
14     live)
                          New Website Exposes Oxebridge Con-Artist (Chris Paris) Lawsuits
                                                                                                   paris-lawsuits_HLMbAD2S5YdA.html                                             Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently   ANAB's Randy Dougherty's Connection To Oxebridge Con-Artist Chris http://howtovips.club/anabs-randy-doughertys-connection-to-oxebridge-
15     live)                Paris                                                                  con-artist-chris-paris_HuwuM4YLq7o0.html                                     Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently                                                                          http://howtovips.club/chris-paris-oxebridge-fails-to-stop-anabs-main-
16     live)
                            Chris Paris (Oxebridge) Fails To Stop ANAB's Main Competition ABAC
                                                                                                   competition-abac_HTOy66gk6sDA.html                                           Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently                                                                          http://howtovips.club/iaf-anabs-flunky-chris-paris-oxebridge-poster-child-
17     live)
                            IAF & ANAB's Flunky Chris Paris (Oxebridge) Poster Child For Assclown
                                                                                                   for-assclown_HPA097ogX8Dw.html                                               Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently   Alka Jarvis Copyright Compliant Against Con-Artist Chris Paris         http://howtovips.club/alka-jarvis-copyright-compliant-against-con-artist-
18     live)                (Oxebridge)                                                            chris-paris-oxebridge_HW6cllPcA6N4.html                                      Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently   Alka Jarvis Does Her Best To Stop Con-Artist Chris Paris From Speaking http://howtovips.club/alka-jarvis-does-her-best-to-stop-con-artist-chris-
19     live)                At ASQ                                                                 paris-from-speaking-at-asq_HIGmZSfQABHw.html                                 Daryl Guberman / Don Labelle   Google               Chris Paris
       No date (currently   Accreditation Scam: Oxebridge, Chris Paris, Offshore ISO Certification http://aboac.org/accreditation-scam-oxebridge-chris-paris-offshore-iso-
20     live)                Scams                                                                  certification-scams/                                                         Daryl Guberman / Don Labelle   Google               chris paris oxebridge
       No date (currently   CHRIS PARIS, OWNER OF OXEBRIDGE GOES ON A BIZARRE AND SAD
21     live)                RANT OF THREATS
                                                                                                   http://dguberman.com/chris-paris-oxebridge-rant-threats/
                                                                                                                                                                                Daryl Guberman / Don Labelle   Bing                 chris paris oxebridge
                                                                                                   http://industrialpr.net/oxebridge-com-owner-chris-paris-flees-
                            Oxebridge.com Owner Chris Paris Flees To Offshore Web Host After
22     No date (currently Receiving Over 50 Complaints of Copyright Violations                     to-offshore-web-host-after-receiving-over-50-complaints-of-
       live)                                                                                       copyright-violations/                                          Daryl Guberman / Don Labelle                 Google               chris paris oxebridge
       No date (currently OXEBRIDGE SCAM NOTICE: Christopher Paris Investigated For Fraud,         http://mfgpartners.net/oxebridge-scam-notice-christopher-paris-
23     live)              Copyright Theft, Certification Scams                                     investigated-for-fraud-copyright-theft-certification-scams/             Daryl Guberman / Don Labelle        Google               chris paris oxebridge
       No date (currently ASQ's Support of Business Defamer Christopher Paris May Be Its Own       https://www.forpressrelease.com/forpressrelease-334419-asqs-support-of-
24     live)              Downfall                                                                 business-defamer-christopher-paris-may-be-its-own-downfall.html         Daryl Guberman / Don Labelle        Google               chris paris oxebridge
       No date (currently                                                                          https://www.guberman-quality.com/daryl-guberman-ceochallenges-iso-
25     live)
                          All about Guberman
                                                                                                   propagandist-chris-paris-oxebridge-to-a-live-debate/                    Daryl Guberman / Don Labelle        Google               chris paris oxebridge
       No date (currently FRAUD NOTICE: OXEBRIDGE, CHRIS PARIS, SCAMS AND                          http://dguberman.com/fraud-notice-oxebridge-chris-paris-scams-and-
26     live)              ACCREDITATION, ISO FRAUDSTERS                                            accreditation-iso-fraudsters/                                           Daryl Guberman / Don Labelle        Bing                 christopher paris oxebridge
       No date (currently Oxebridge Owner Christopher Paris Exposed As A Fraud By Industry         http://www.viv-media.com/infozx-92101-Oxebridge-Owner-Christopher-
27     live)              Insiders                                                                 Paris-Exposed-As-A-Fraud-By-Industry-Insiders-.html                     Daryl Guberman / Don Labelle        Bing                 christopher paris oxebridge
       No date (currently ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO       http://hdvds9.com/video/file/ISO-Headquarters-Denounces-Oxebridge%2C-
28     live)              Website                                                                  Chris?id=O2uCLHixFQg                                                    Daryl Guberman / Don Labelle        Google               Daryl Guberman and Chris Paris
       No date (currently Indecopi Exposed: Oxebridge Owner Chris Paris & Wife Behind Foreign      http://hdvds9.com/video/file/Indecopi-Exposed%3A-Oxebridge-Owner-
29     live)              Scam                                                                     Chris?id=ddXXMcHS93o                                                    Daryl Guberman / Don Labelle        Google               Daryl Guberman and Chris Paris
       No date (currently ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud, &       http://hdvds9.com/video/file/ANAB-TAG-176-Slams-Oxebridge-
30     live)              Copyright Thief Part-3                                                   Owner?id=BqEhQSwPgEo                                                    Daryl Guberman / Don Labelle        Google               Daryl Guberman and Chris Paris
       No date (currently                                                                          http://hdvds9.com/video/file/TAG-176-ASKS-GUBERMAN-
31     live)
                          TAG 176 - ASKS GUBERMAN-PMC FOR ASSISTANCE WITH DEFAMER-
                                                                                                   PMC?id=ZValocZCf8E                                                      Daryl Guberman / Don Labelle        Google               Daryl Guberman and Chris Paris
       No date (currently Indecopi Exposed: Oxebridge Owner Chris Paris & Wife Behind Foreign      http://m4ufree.video/video-movie-indecopi-exposed-oxebridge-owner-
32     live)              Scam from GUBERMAN-PMC, LLC                                              chris-paris-wife-behind-foreign-scam.lZWJiX6UeYRqZKA.html               Daryl Guberman / Don Labelle        Google               Daryl Guberman and Chris Paris
                            Daryl Guberman-CEO,Challenges ISO Propagandist Chris Paris             http://m4ufree.video/video-movie-daryl-guberman-ceochallenges-iso-
33     No date (currently
                          Oxebridge To “A Live Debate from GUBERMAN-PMC, LLC                       propagandist-chris-paris-oxebridge-to-a-live-debate.hIehpJuHoIB2q3o.html
       live)                                                                                                                                                                    Daryl Guberman / Don Labelle   Google               Daryl Guberman and Chris Paris

                            Daryl Guberman-CEO opens up about RANDY DOUGHTERY-ANAB- and http://m4ufree.video/video-movie-daryl-guberman-ceo-opens-up-about-
34     No date (currently
                          Chris Paris PART 2 from GUBERMAN-PMC, LLC                     randy-doughtery-anab-and-chris-paris-part-2.nXOof4aae4SDcoI.html
       live)                                                                                                                                                           Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently ANAB's Randy Dougherty's Connection To Oxebridge Con-Artist Chris      http://m4ufree.video/video-movie-anab39s-randy-dougherty39s-
35     live)              Paris from GUBERMAN-PMC, LLC                                           connection-to-oxebridge-con-artist-chris-paris.pqimfmWKfaJooGE.html   Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently   New Website Exposes Oxebridge Con-Artist (Chris Paris) Lawsuits from http://m4ufree.video/video-movie-new-website-exposes-oxebridge-con-
36     live)                GUBERMAN-PMC, LLC                                                    artist-chris-paris-lawsuits.fX6TcnVjhGaKlXI.html                      Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently   ANAB's New Desperate Defense In The Chris Paris (Oxebridge) Debacle http://m4ufree.video/video-movie-anab39s-new-desperate-defense-in-the-
37     live)                from GUBERMAN-PMC, LLC                                               chris-paris-oxebridge-debacle.fpWUkqaoYaihfWE.html                    Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently   ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud & http://m4ufree.video/video-movie-anab-tag-176-slams-oxebridge-owner-
38     live)                Copyright Thief from GUBERMAN-PMC, LLC                               chris-paris-as-a-liar-fraud-copyright-thief.doeYgZR2ZaKJqn4.html      Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently   ANAB-IAF Mole Reveals Disturbing Information About ANAB-IAF          http://m4ufree.video/video-movie-anab-iaf-mole-reveals-disturbing-
39     live)                Leadership from GUBERMAN-PMC, LLC                                    information-about-anab-iaf-leadership.loWJhWehfpuhn3Y.html            Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently   Tag 176 source says Oxebridge is getting financed from GUBERMAN- http://m4ufree.video/video-movie-tag-176-source-says-oxebridge-is-
40     live)                PMC, LLC                                                             getting-financed.lpOWXmaUgXqBomk.html                                 Daryl Guberman / Don Labelle            Google               Daryl Guberman and Chris Paris
       No date (currently
41     live)              How To Get Iso Certified Daryl Guberman                                  https://zmp3.icu/mp3/how-to-get-iso-certified-daryl-guberman.html            Daryl Guberman / Don Labelle   Google               Daryl Guberman and Chris Paris
       No date (currently   Chris Paris of Oxebridge Verbally Attacks Veteran Supporter Daryl
42     live)                Guberman and VOB 9009 For Promoting Independence
                                                                                                   http://vob9009.com/tag/oxebridge-quality/
                                                                                                                                                                                Daryl Guberman / Don Labelle   Google               oxebridge quality
       No date (currently
43     live)                SpaceX Slaps Down Troubled Owner of Oxebridge Quality Resources        http://aboac.org/news-reviews/                                               Daryl Guberman / Don Labelle   Bing                 oxebridge quality resources
       No date (currently
44     live)                Oxebridge Fake News WARNING!                                           http://aboac.org/news-reviews/                                               Daryl Guberman / Don Labelle   Bing                 oxebridge quality resources
       No date (currently WARNING ABOUT OXEBRIDGE QUALITY RESOURCES AND ITS OWNER
45     live)              CHRIS PARIS
                                                                                                   http://dguberman.com/tag/christopher-paris/
                                                                                                                                                                                Daryl Guberman / Don Labelle   Google               oxebridge scam
       No date (currently WARNING ABOUT OXEBRIDGE QUALITY RESOURCES AND ITS OWNER
46     live)              CHRIS PARIS
                                                                                                   http://dguberman.com/tag/daryl-guberman/
                                                                                                                                                                                Daryl Guberman / Don Labelle   Google               oxebridge scam
       No date (currently Accreditation Scam: Oxebridge, Chris Paris, Offshore ISO Certification
47     live)              Scams
                                                                                                   http://aboac.org/tag/oxebridge/
                                                                                                                                                                                Daryl Guberman / Don Labelle   Bing                 paris oxebridge
       No date (currently ABAC Completes Sting Of Generic Management Services & Its            http://www.g-pmc.com/abac-completes-sting-of-the-romanian-
48     live)              Accreditation Body                                                   accreditation-association-renar-for-accrediting-bogus-companies/           Daryl Guberman / Don Labelle         Bing                 paris oxebridge
       8/17/2004 to                                                                            https://groups.google.com/forum/#!topic/misc.industry.quality/D1kUH8LL
49     present
                            Chris Paris - Oxebridge - Interesting....
                                                                                               2g0                                                                        Marc Smith                           Google               chris paris oxebridge
50 8/19/2017                Chris Paris and Oxebridge Quality Resources                        https://rutube.ru/video/02f423035b02ead85ee5c8fa25427b68/                  Daryl Guberman / Don Labelle         Google               christopher paris oxebridge
                                                                                               https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-
51 4/8/2013 to              Complaint Review: Chris Paris "Quality" Resources - Tampa Florida  florida-33619/chris-paris-quality-resources-christopher-paris-chris-paris-
       present                                                                                 florida-quality-resources-1041805                                          Guberman / Smith                     Google               chris paris oxebridge
                                                                                               https://www.yellowbot.com/space-exploration-technologies-hawthorne-ca-
52 11/4/2013                SPACE EXPLORATION TECHNOLOGIES (SpaceX)
                                                                                               1.html                                                                     Daryl Guberman / Don Labelle         Google               paris oxebridge
                                                                                               https://qualitybs.wordpress.com/2015/08/03/elsmar-cove-is-dood-lange-
53 8/3/2015                 Elsmar Cove is dood, lange leve Elsmar Cove
                                                                                               leve-elsmar-cove/                                                          Jan van der Kuil via Marc Smith      Google               oxebridge elsmar
                                                                                               https://www.ripoffreport.com/reports/oxebridge-christopher-paris/tampa-
54                          Complaint Review: Oxebridge / Christopher Paris - Tampa Florida    florida-33619/oxebridge-christopher-paris-oxebridge-quality-resources-
       10/28/2016                                                                              international-oxebridge-bankru-1335453                                                                          Google               chris paris oxebridge
                            WARNING ABOUT OXEBRIDGE QUALITY RESOURCES AND ITS OWNER http://dguberman.com/warning-about-oxebridge-quality-resources-and-its-
55 1/8/2017                 CHRIS PARIS                                                        owner-chris-paris/                                                         Daryl Guberman / Don Labelle         Google               chris paris oxebridge
                                                                                               https://www.ripoffreport.com/reports/oxebridge-quality-resources-
                            Complaint Review: Oxebridge Quality Resources International LLC -
56                          Tampa Florida
                                                                                               international-llc/tampa-florida-33619/oxebridge-quality-resources-
       2/14/2017                                                                               international-llc-christopher-mark-paris-publishes-fake-news-1355981                                            Bing                 oxebridge quality resources
57 5/6/2017                 ISOQAR Inc                                                         http://www.yscam.com/isoqar-inc-47                                         Daryl Guberman / Don Labelle         Bing                 paris oxebridge
                            Lawsuit Against Oxebridge Owner Christopher Paris Could Hold ASQ https://issuu.com/isowatch2017/docs/lawsuit_against_oxebridge_owner_c
58 5/9/2017                 and ANAB Libel                                                     hr/2                                                                       Daryl Guberman / Don Labelle         Bing                 paris oxebridge
                            ASQ's Support of Business Defamer Christopher Paris May Be Its Own https://issuu.com/isowatch2017/docs/asq_s_support_of_business_defame
59 5/11/2017                Downfall                                                           r_c                                                                        Daryl Guberman / Don Labelle         Bing                 christopher paris oxebridge




                                                                                                                                                   1 of 4
  Case 8:19-cv-00423-WFJ-SPF      Document
                          DEFAMATORY                      111-1
                                     URLS PUBLISHED BY DEFENDANTS        Filed
                                                                  GUBERMAN,           05/18/20
                                                                            LABELLE GUBERMAN-PMC LLC Page 2 of 4 PageID 1123

                  ASQ's Support of Business Defamer Christopher Paris May Be Its Own
60 5/12/2017      Downfall
                                                                                        http://pressreleaseping.com/pressrelease/238029.html
                                                                                                                                                                Daryl Guberman / Don Labelle           Bing      paris oxebridge
                                                                                        http://www.authorstream.com/Presentation/bugfixing-3171765-oxebridge-
61 5/18/2017      The Oxebridge Scam: Christopher Mark Paris Exposed As scammer
                                                                                        scam-christopher-mark-paris-exposed-scammer/                            Daryl Guberman / Don Labelle           Bing      chris paris oxebridge
                  Call For Class Action Lawsuit Against Oxebridge, Chris Paris, Ex-Wife http://www.mynewsdesk.com/uk/pressreleases/call-for-class-action-
62 5/29/2017      Susan Hicks                                                           lawsuit-against-oxebridge-chris-paris-ex-wife-susan-hicks-1990597       Daryl Guberman / Don Labelle           Bing      oxebridge quality resources
                  Call For Class Action Lawsuit Against Oxebridge, Chris Paris, Ex-Wife
63 5/29/2017      Susan Hicks
                                                                                        https://issuu.com/isowatch2017/docs/call_for_class_action_lawsuit_again
                                                                                                                                                                Daryl Guberman / Don Labelle           Google    paris oxebridge
                  Bankrupt owner Chris Paris of Oxebridge Quality Resources drags ex-
64 5/30/2017      wife into his online scam.
                                                                                        http://www.pressbox.co.uk/cgi-bin/links/page.cgi?g=1888870.html;d=1
                                                                                                                                                                Daryl Guberman / Don Labelle           Google    chris paris oxebridge

                  ANAB's Randy Dougherty, and ISOQAR's Chris Paris; A Marriage of          http://www.mynewsdesk.com/uk/pressreleases/anabs-randy-dougherty-
65                Misconceptions                                                           and-isoqars-chris-paris-a-marriage-of-misconceptions-1992369
      5/30/2017                                                                                                                                                         Daryl Guberman / Don Labelle   Bing      paris oxebridge
                  ANAB's Randy Dougherty, and ISOQAR's Chris Paris; A Marriage of          https://www.freeprnow.com/pr/anabs-randy-dougherty-and-isoqars-chris-
66 5/30/2017      Misconceptions                                                           paris-a-marriage-of-misconceptions                                           Daryl Guberman / Don Labelle   Google    paris oxebridge
                  Oxebridge Owner Christopher Paris Exposed As A Fraud By Industry         http://www.mynewsdesk.com/uk/pressreleases/oxebridge-owner-
67 6/9/2017       Insiders                                                                 christopher-paris-exposed-as-a-fraud-by-industry-insiders-2010373            Daryl Guberman / Don Labelle   Google    chris paris oxebridge
                  Oxebridge Owner Christopher Paris Exposed As A Fraud By Industry         http://www.prfree.org/news-oxebridge-owner-christopher-paris-exposed-
68 6/9/2017       Insiders                                                                 as-a-fraud-by-industry-insiders-406413.html                                  Daryl Guberman / Don Labelle   Bing      christopher paris fraud
                  OXEBRIDGE OWNER CHRISTOPHER PARIS EXPOSED AS A FRAUD BY                  https://www.prnewsdistribution.co.uk/oxebridge-owner-christopher-paris-
69 6/9/2017       INDUSTRY INSIDERS                                                        exposed-fraud-industry-insiders/                                             Daryl Guberman / Don Labelle   Bing      christopher paris fraud
                  Daryl Guberman - Chris Paris, Owner of Oxebridge Goes On A Bizzare       https://darylguberman.blogspot.com/2017/06/chris-paris-owner-of-
70 6/22/2017      and Sad Rant of Threats                                                  oxebridge-goes-on.html                                                       Daryl Guberman / Don Labelle   Google    paris oxebridge
                                                                                           https://www.slidesearch.net/slide/the-oxebridge-scam-christopher-mark-
71 6/27/2017      The Oxebridge Scam: Christopher Mark Paris Exposed As scammer
                                                                                           paris-exposed-as-scammer                                                     Daryl Guberman / Don Labelle   Google    chris paris oxebridge
                  Daryl Guberman-CEO opens up about RANDY DOUGHTERY-ANAB- and
72 7/4/2017       Chris Paris Oxbridge
                                                                                           https://www.youtube.com/watch?v=0wsKaqfFVlQ
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  Daryl Guberman-CEO opens up about RANDY DOUGHTERY-ANAB- and
73 7/5/2017       Chris Paris Oxbridge
                                                                                           https://clip4all.com/watch.php?v=0wsKaqfFVlQ
                                                                                                                                                                        Daryl Guberman / Don Labelle   Google    christopher paris oxebridge
                  Daryl Guberman-CEO opens up about RANDY DOUGHTERY-ANAB- and
74 7/6/2017       Chris Paris PART 2
                                                                                           https://www.youtube.com/watch?v=lBwNUiJSRAQ
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
75 7/10/2017      TAG 176 - ASKS GUBERMAN-PMC FOR ASSISTANCE WITH DEFAMER-                 https://www.youtube.com/watch?v=ZValocZCf8E                              Daryl Guberman / Don Labelle       YouTube   chris paris oxebridge
                  Conservative businessman accuses Tampa rival of faking liberal           http://saintpetersblog.com/conservative-businessman-accuses-tampa-rival-
76 8/1/2017       outrage to steal business                                                faking-liberal-outrage-steal-business/                                   Guberman / LaBelle/Levinson        Bing      chris paris oxebridge
77 8/8/2017       OXEBRIDGE QUALITY RESOURCES HARESSES OUR CUSTOMERS                       https://vid.me/vLoZh                                                     Daryl Guberman / Don Labelle       Google    oxebridge quality resources
78 8/10/2017      Tag 176 source says Oxebridge is getting financed                        https://www.youtube.com/watch?v=ebe-5cPIPq8                                  Daryl Guberman / Don Labelle   YouTube   oxebridge iso 9001
79 8/18/2017      TAG 176 - ASKS GUBERMAN-PMC FOR ASSISTANCE WITH DEFAMER-                 http://videos.sapo.cv/T4ZAot4Lg7lY4TFSOTmi                           Daryl Guberman / Don Labelle           Google    christopher paris oxebridge
                                                                                           https://www.metatube.com/en/videos/356539/Chris-Paris-and-Oxebridge-
80 8/18/2017      Chris Paris and Oxebridge Quality Resources
                                                                                           Quality-Resources/                                                   Daryl Guberman / Don Labelle           Google    Daryl Guberman and Chris Paris
81 8/18/2017      Guberman meets senior executives                                         https://www.youtube.com/watch?v=ONtihVU48GM                          Daryl Guberman / Don Labelle           YouTube   oxebridge quality
82 8/18/2017      Scams In ISO Certification, Chris Paris and Oxebridge                    http://videos.sapo.pt/ZS0Qdf3vT2VPQiQKNnG8                           Daryl Guberman / Don Labelle           Bing      oxebridge scam
83 8/18/2017      Chris Paris and Oxebridge Quality Resources                              https://www.dailymotion.com/video/x5xcxi2                            Daryl Guberman / Don Labelle           Bing      paris oxebridge
                                                                                           https://www.metatube.com/es/videos/356539/Chris-Paris-and-Oxebridge-
84 8/18/2017      Chris Paris and Oxebridge Quality Resources
                                                                                           Quality-Resources/                                                   Daryl Guberman / Don Labelle           Google    paris oxebridge
                  SpaceX Dumps Ashamed Chris Paris, Owner Of ‘The Oxebridge Scam’
85 8/19/2017      Debacle
                                                                                           https://rutube.ru/video/6dd6244b4e02265d90c44bd60932b4b9/
                                                                                                                                                                        Daryl Guberman / Don Labelle   Google    Chris paris scam
                  YOUTUBE TEAM reply -About Oxebridge Quality Resources- Owner
86 8/19/2017      Chris Paris- PART 3
                                                                                           https://rutube.ru/video/0f14d7c350d62e0b118a323c93c66309/
                                                                                                                                                                        Daryl Guberman / Don Labelle   Google    oxebridge scam
87 8/29/2017      OXBRIDGE QUALITY RESOURCES HARESSES OUR CUSTOMERS                        https://www.youtube.com/watch?v=UzQOyfC9jx8                                  Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
88 9/6/2017       ISO CERTIFICATION MILLS - WHO? ANSWER - ANSI-ASQ ANAB & IAF              https://www.youtube.com/watch?v=c0UDZALg81c                                  Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ISO Certificate Mill Scam: How The Term Is Used By Fake News
89 12/4/2017      Website Oxebridge To Mislead Businesses
                                                                                           https://www.youtube.com/watch?v=WW2bKuey2hs
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                                                                                           https://www.reddit.com/user/g-
                  SpaceX Dumps Ashamed Chris Paris, Owner Of 'The Oxebridge Scam'
90                Debacle
                                                                                           pmc/comments/7p9vci/spacex_dumps_ashamed_chris_paris_owner_of_th
      1/1/2018                                                                             e/                                                                 Daryl Guberman / Don Labelle             Reddit    Chris Paris
                  Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful    https://www.reddit.com/user/g811/comments/7nwj5b/oxebridges_chris_
91 1/1/2018       P...                                                                     paris_envious_of_bill_levinson/                                    Daryl Guberman / Don Labelle             Reddit    Chris Paris
                  Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful
92 1/3/2018       People
                                                                                           https://www.youtube.com/watch?v=9I9aBNClsqE
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  SpaceX Dumps Ashamed Chris Paris, Owner Of 'The Oxebridge Scam'
93 1/9/2018       Debacle
                                                                                           https://www.youtube.com/watch?v=AXHl5NSTuLM
                                                                                                                                                               Daryl Guberman / Don Labelle            YouTube   chris paris oxebridge
                  ELON MUSK “WHY? SpaceX Zuma Mission “Total Loss” – By Daryl              https://www.guberman-quality.com/elon-musk-why-spacex-zuma-mission-
94 1/18/2018      Guberman-CEO, GUBERMAN-PMC,LLC                                           total-loss-by-daryl-guberman-ceo-guberman-pmcllc/                   Daryl Guberman / Don Labelle            Bing      oxebridge scam
                  SpaceX Dumps Ashamed Chris Paris, Owner Of ‘The Oxebridge Scam’          https://www.guberman-quality.com/spacex-dumps-ashamed-chris-paris-
95 2/5/2018       Debacle                                                                  owner-of-the-oxebridge-scam-debacle-2/                              Daryl Guberman / Don Labelle            Google    Chris paris scam
                                                                                           https://www.reddit.com/user/g-
                  Daryl Guberman Challenges ISO Propagandist Chris Paris To 'A Live
96                Debate On Youtube"
                                                                                           pmc/comments/81rr2x/daryl_guberman_challenges_iso_propagandist_chri
      3/1/2018                                                                             s/                                                                  Daryl Guberman / Don Labelle            Reddit    Chris Paris

                  Daryl Guberman-CEO,Challenges ISO Propagandist Chris Paris               https://www.reddit.com/user/g-
97                Oxebridge To “A Live Debate                                              pmc/comments/81rqsk/daryl_gubermanceochallenges_iso_propagandist/
      3/1/2018                                                                                                                                                          Daryl Guberman / Don Labelle   Google    christopher paris
                  Daryl Guberman-CEO,Challenges ISO Propagandist Chris Paris               https://www.guberman-quality.com/daryl-guberman-ceochallenges-iso-
98 3/9/2018       Oxebridge To “A Live Debate                                              propagandist-chris-paris-oxebridge-to-a-live-debate/                         Daryl Guberman / Don Labelle   Google    oxebridge scam
99 4/20/2018      Oxebridge Quality Resources Reviews                                      http://www.yscam.com/oxebridge-quality-resources-10                          Daryl Guberman / Don Labelle   Google    chris paris oxebridge
                  ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud &
100 4/26/2018     Copyright Thief
                                                                                           https://www.youtube.com/watch?v=EVgPcE4qXyM
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud &
101 4/27/2018     Copyright Thief-Part 2
                                                                                           https://www.youtube.com/watch?v=9TIs1siiIEY
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud, &
102 4/30/2018     Copyright Thief Part-3
                                                                                           https://www.youtube.com/watch?v=BqEhQSwPgEo
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO
103 4/30/2018     Website
                                                                                           https://www.youtube.com/watch?v=O2uCLHixFQg
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  Is Randy Doughtery Technical Advisor, Secretly The President Of
104 5/1/2018      ANAB?
                                                                                           https://www.youtube.com/watch?v=akX5u9c1q6I
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ANAB’s Randy Doughtery Technical Adviser, Lapdog of Chris Paris
105 5/1/2018      Oxbridge
                                                                                           https://www.youtube.com/watch?v=Wn4pCkoALW8
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge

                  The Secret Relationship Between ANAB's Randy Dougherty &                 https://www.reddit.com/user/g-
106               Oxebridge's Chr...                                                       pmc/comments/8k70do/the_secret_relationship_between_anabs_randy/
      5/1/2018                                                                                                                                                          Daryl Guberman / Don Labelle   Reddit    Oxebridge
                  Daryl Guberman-CEO,Challenges ISO Propagandist Chris Paris
107 5/3/2018      Oxebridge To “A Live Debate
                                                                                           https://www.youtube.com/watch?v=SVpsjVoOEzI
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ANAB-IAF Mole Reveals Disturbing Information About ANAB-IAF
108 5/9/2018      Leadership
                                                                                           https://www.youtube.com/watch?v=eTXT6pMjpnE
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                                                                                           http://31711577.com/reports/am-metal-finishing-jim-hunter-chris-
109               A.M. Metal Finishing, Jim Hunter, Chris Paris - Orlando Florida          paris/orlando-florida-32809/am-metal-finishing-jim-hunter-chris-paris-
      5/10/2018                                                                            oxebridge-metal-finishing-chris-paris-meta-1442282                           Daryl Guberman / Don Labelle   Google    chris paris oxebridge
                  The Quality Management Shill Game "Mark Erwin AKA "Christopher
110 5/10/2018     Paris-Oxebridge Quality Resources"
                                                                                           https://www.youtube.com/watch?v=8iq_MyTOqJI
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   christopher paris oxebridge
                                                                                           http://31711577.com/reports/am-metal-finishing-jim-hunter-chris-
                  Complaint Review: A.M. Metal Finishing, Jim Hunter, Chris Paris -
111               Orlando Florida
                                                                                           paris/orlando-florida-32809/am-metal-finishing-jim-hunter-chris-paris-
      5/10/2018                                                                            oxebridge-metal-finishing-chris-paris-meta-1442282                           Daryl Guberman / Don Labelle   Google    paris oxebridge
                  ANAB’s Randy Dougherty, Condones Intimidation of Woman By
112 5/14/2018     Oxebridge’s Chris Paris.
                                                                                           https://www.youtube.com/watch?v=AFEksKRQvZw
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  The Secret Relationship Between ANAB's Randy Dougherty &
113 5/17/2018     Oxebridge's Chris Paris
                                                                                           https://www.youtube.com/watch?v=9uIzvmu_9UQ
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  ANAB’s Randy Dougherty, and ISOQAR’s Chris Paris;A Marriage of
114 5/17/2018     Misconceptions
                                                                                           https://www.youtube.com/watch?v=nJp6zBpvqTE
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge

115 5/18/2018     Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?   https://www.youtube.com/watch?v=_ha4v6DSI6k
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                  Elmsar Cove Members Exposed Con Artist Chris Paris, Oxebridge
116 5/18/2018     Owner
                                                                                           https://www.youtube.com/watch?v=AC1wsSaLkno
                                                                                                                                                                        Daryl Guberman / Don Labelle   YouTube   chris paris oxebridge
                                                                                           https://brittanyrubio.page.tl/Is-A-.-M-.--Metal-Finishing-A-Victim-of-Con-
117 5/18/2018     Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?
                                                                                           Artist-Chris-Paris%2C-Oxebridge-f-.htm                                       Daryl Guberman / Don Labelle   Google    christopher paris oxebridge

118 5/18/2018     is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?   https://www.facebook.com/industrialpr
                                                                                                                                                                        Daryl Guberman / Don Labelle   Bing      christopher paris oxebridge

119 5/20/2018     Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?   https://rutube.ru/video/afe805ea4af7aa66de09ad22519dec27/
                                                                                                                                                                 Daryl Guberman / Don Labelle          Google    Chris Paris Scammer
                                                                                           https://www.izlesene.com/video/is-am-metal-finishing-a-victim-of-con-
120 5/20/2018     Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?
                                                                                           artist-chris-paris-oxebridge/10287395                                 Daryl Guberman / Don Labelle          Google    christopher paris oxebridge
                  Elmsar Cove Members Exposed Con Artist Chris Paris, Oxebridge            https://www.guberman-quality.com/elmsar-cove-members-exposed-con-
121 5/22/2018     Owner                                                                    artist-chris-paris-oxebridge-owner/                                   Daryl Guberman / Don Labelle          Bing      paris oxebridge
                  ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud &        https://www.guberman-quality.com/anab-tag-176-slams-oxebridge-owner-
122 5/23/2018     Copyright Thief                                                          chris-paris-as-a-liar-fraud-copyright-thief/                          Daryl Guberman / Don Labelle          Bing      christopher paris fraud




                                                                                                                                            2 of 4
  Case 8:19-cv-00423-WFJ-SPF      Document
                          DEFAMATORY                      111-1
                                     URLS PUBLISHED BY DEFENDANTS        Filed
                                                                  GUBERMAN,           05/18/20
                                                                            LABELLE GUBERMAN-PMC LLC Page 3 of 4 PageID 1124

                        ANAB’s Randy Doughtery Technical Adviser, Lapdog of Chris Paris          https://www.guberman-quality.com/anabs-randy-doughtery-technical-
123 5/23/2018           Oxbridge                                                                 adviser-lapdog-of-chris-paris-oxbridge/                                   Daryl Guberman / Don Labelle      Bing      christopher paris fraud
124 5/26/2018           American Society for Quality                                             http://www.yscam.com/american-society-for-quality-7a                      Daryl Guberman / Don Labelle      Bing      chris paris oxebridge
                        Alka Jarvis Does Her Best To Stop Con-Artist Chris Paris From Speaking
125 5/26/2018           At ASQ
                                                                                                 https://www.youtube.com/watch?v=IGmZSfQABHw
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge
                        Alka Jarvis Copyright Compliant Against Con-Artist Chris Paris
126 5/26/2018           (Oxebridge)
                                                                                                 https://www.youtube.com/watch?v=W6cllPcA6N4
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge

127 5/30/2018           Is Oxebridge Owner Chris Paris Hiding Compensation From ANAB-IAF         https://www.youtube.com/watch?v=hz_Slwu8bBk
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge
                        The Quality Management Shill Game “Mark Erwin AKA “Christopher           https://www.guberman-quality.com/the-quality-management-shill-game-
128 5/31/2018           Paris-Oxebridge Quality Resources”                                       mark-erwin-aka-christopher-paris-oxebridge-quality-resources/       Daryl Guberman / Don Labelle            Bing      christopher paris oxebridge
129 6/15/2018           ag 176’s Alka Jarvis sticks her foot in her mouth. Fired !               https://www.youtube.com/watch?v=cqRdT_oQzoo                         Daryl Guberman / Don Labelle            YouTube   chris paris oxebridge

130 6/18/2018           IAF & ANAB's Flunky Chris Paris (Oxebridge) Poster Child For Assclown https://www.youtube.com/watch?v=PA097ogX8Dw
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge
                        YOUTUBE TEAM reply -About Oxebridge Quality Resources- Owner
131 6/28/2018           Chris Paris- PART 3 -
                                                                                                 https://www.youtube.com/watch?v=hznCujidyuE
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge
                                                                                                 https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
132                     Complaint Review: Oxebridge Quality Resources - Tampa Florida            florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      6/28/2018                                                                                  christopher-paris-oxebrid-1062892                                                                           Google    oxebridge quality resources
133 8/1/2018            Oxebridge (Christopher Mark Paris) Lawsuits                              http://www.oxebridgequalitylawsuits.com/                                    Marc Smith                      Google    paris oxebridge
                                                                                                 http://www.oxebridgequalitylawsuits.com/oxebridge-2014-GS3100-
134 8/1/2018            Index of /oxebridge-2014-GS3100-lawsuit/
                                                                                                 lawsuit/                                                                    Marc Smith                      Google    paris oxebridge
                                                                                                 http://www.oxebridgequalitylawsuits.com/Christopher-Mark-Paris-
135 8/1/2018            Index of /Christopher-Mark-Paris-Bankruptcy/
                                                                                                 Bankruptcy/                                                                 Marc Smith                      Google    paris oxebridge
                                                                                                 http://www.metacafe.com/watch/11546124/scams-in-iso-certification-
136 8/18/2018           Scams In ISO Certification, Chris Paris and Oxebridge.MP4
                                                                                                 chris-paris-and-oxebridge-mp4/                                              Daryl Guberman / Don Labelle    Bing      oxebridge scam
137 8/18/2018           Scams In ISO Certification, Chris Paris and Oxebridge                    https://www.dailymotion.com/video/x5xcxn8                                   Daryl Guberman / Don Labelle    Bing      paris oxebridge
                        Indecopi Exposed: Oxebridge Owner Chris Paris & Wife Behind Foreign
138 8/22/2018           Scam
                                                                                                 https://www.youtube.com/watch?v=ddXXMcHS93o
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   chris paris oxebridge
                        ANAB's Randy Dougherty's Connection To Oxebridge Con-Artist Chris
139 8/22/2018           Paris
                                                                                                 https://www.youtube.com/watch?v=uwuM4YLq7o0
                                                                                                                                                                    Daryl Guberman / Don Labelle             YouTube   chris paris oxebridge
                        ANAB's Randy Dougherty's Connection To Oxebridge Con-Artist Chris   http://showtodaytv.com/play-clip-anab39-s-randy-dougherty39-s-
140 8/22/2018           Paris                                                               connection-to-oxe_tvuwuM4YLq7o0                                         Daryl Guberman / Don Labelle             Google    Daryl Guberman and Chris Paris
                                                                                            http://showtodaytv.com/play-clip-anab39-s-new-desperate-defense-in-the-
141 8/27/2018           ANAB's New Desperate Defense In The Chris Paris (Oxebridge) Debacle
                                                                                            chris-pari_tvMdcauw0wpL0                                                Daryl Guberman / Don Labelle             Google    Daryl Guberman and Chris Paris
                                                                                            http://showtodaytv.com/play-clip-chris-paris-oxebridge-fails-to-stop-
142 8/27/2018           Chris Paris (Oxebridge) Fails To Stop ANAB's Main Competition ABAC
                                                                                            anab39-s-m_tvTOy66gk6sDA                                                Daryl Guberman / Don Labelle             Google    Daryl Guberman and Chris Paris
143 8/27/2018           New Website Exposes Oxebridge Con-Artist (Chris Paris) Lawsuits     https://www.youtube.com/watch?v=LMbAD2S5YdA                             Daryl Guberman / Don Labelle             Google    oxebridge iso 9002

144 8/27/2018           Chris Paris (Oxebridge) Fails To Stop ANAB's Main Competition ABAC       https://www.youtube.com/watch?v=TOy66gk6sDA
                                                                                                                                                                           Daryl Guberman / Don Labelle      YouTube   oxebridge iso 9003

145 8/27/2018           ANAB's New Desperate Defense In The Chris Paris (Oxebridge) Debacle https://www.youtube.com/watch?v=Mdcauw0wpL0
                                                                                                                                                                           Daryl Guberman / Don Labelle      Google    oxebridge scam
                        Indecopi Exposed: Oxebridge Owner Chris Paris & Wife Behind Foreign http://godialy.com/video/ddXXMcHS93o/indecopi-exposed:-oxebridge-
146 8/28/2018           Scam                                                                owner-chris-paris-&-wife-behind-foreign-scam                                   Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
                        YOUTUBE TEAM reply -About Oxebridge Quality Resources- Owner        http://godialy.com/video/hznCujidyuE/youtube-team-reply--about-
147 8/28/2018           Chris Paris- PART 3                                                 oxebridge-quality-resources--owner-chris-paris--part---                        Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
                        Daryl Guberman-CEO opens up about RANDY DOUGHTERY-ANAB- and         http://godialy.com/video/0wsKaqfFVlQ/daryl-guberman-ceo-opens-up-
148 8/28/2018           Chris Paris Oxbridge                                                about-randy-doughtery-anab--and-chris-paris-oxbridge                           Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
                        ANAB's Randy Dougherty's Connection To Oxebridge Con-Artist Chris   http://godialy.com/video/uwuM4YLq7o0/anab's-randy-dougherty's-
149 8/28/2018           Paris                                                               connection-to-oxebridge-con-artist-chris-paris                                 Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
                                                                                            http://godialy.com/video/cqRdT_oQzoo/tag-%E2%80%99s-alka-jarvis-
150 8/28/2018           Tag 176’s Alka Jarvis sticks her foot in her mouth. Fired !
                                                                                            sticks-her-foot-in-her-mouth.-fired-!                                          Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
                                                                                            http://godialy.com/video/Mdcauw0wpL0/anab's-new-desperate-defense-
151 8/28/2018           ANAB's New Desperate Defense In The Chris Paris (Oxebridge) Debacle
                                                                                            in-the-chris-paris-(oxebridge)-debacle                                         Daryl Guberman / Don Labelle      Google    Daryl Guberman and Chris Paris
      No date (currently
152   live)              Debunking Chris Paris & Oxebridge Quality Resources                     http://osteinfo.net/                                                      Bill Levinson                     Google    paris oxebridge
      No date (currently                                                                         https://www.plainsite.org/dockets/30qwijh5k/florida-middle-bankruptcy-
153   live)
                         Plainsite.org
                                                                                                 court/christopher-mark-paris/                                          Bill Levinson / Marc Smith           Google    paris oxebridge
      No date (currently
154   live)              Elsmar is back online!                                                  https://sundaybizsys.com/elsmar-is-back-online/                           Sunday Business Systems / Smith   Google    oxebridge elsmar
                                                                                               https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
155                     Chris Paris: The Jeff Rense of Quality Management                      florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      2/22/2018                                                                                christopher-paris-oxebrid-1062892                                           Bill Levinson                     Google    paris oxebridge
                                                                                               https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
156                     Oxebridge and DICWP, and how we know his home was not vandalized florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      2/17/2018                                                                                christopher-paris-oxebrid-1062892                                           Bill Levinson                     Google    paris oxebridge
                                                                                               https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                        Oxebridge ISO Standards Users Legal Defense Fund; Questionable
157                     Solicitation
                                                                                               florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      2/16/2018                                                                                christopher-paris-oxebrid-1062892                                           Bill Levinson                     Google    paris oxebridge
                                                                                               https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                        I don't agree with most of this review, but Oxebridge has real
158                     problems
                                                                                               florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      2/21/2017                                                                                christopher-paris-oxebrid-1062892                                           Bill Levinson                     Google    paris oxebridge
                        Oxebridge Quality Resources AKA Certificate Mill, Chris Paris,         https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
159                     Christopher Paris, Oxebridge, Oxebridge Quality, ISO ISO Fraud!! Chris florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
      2/21/2017         Paris of Oxebridge Tampa Florida                                       christopher-paris-oxebrid-1062892                                           Daryl Guberman                    Google    paris oxebridge
                        #MAGA Traitors: 10 Most Wanted For Betraying America Chris Paris -
160 12/12/2018          Oxebridge- #10
                                                                                               https://www.youtube.com/watch?v=A4OsC4wqrko
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing           https://www.guberman-quality.com/oxebridge-nazi-begs-anab-to-sue-
161 9/23/2018           Antisemitism Part 1 to 5                                               daryl-guberman-for-exposing-antisemitism-part-1-to-5/                       Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing
162 9/23/2018           Antisemitism Part 1
                                                                                               https://youtu.be/zudZjnxEuhQ
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing
163 9/23/2018           Antisemitism Part 2
                                                                                               https://youtu.be/hfyOjfm7xKI
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing
164 9/23/2018           Antisemitism Part 3
                                                                                               https://youtu.be/RjNR2aUVb-I
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing
165 9/23/2018           Antisemitism Part 4
                                                                                               https://youtu.be/TTDwxK9JfPk
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing
166 9/23/2018           Antisemitism Part 5
                                                                                               https://youtu.be/P5iYX613UGQ
                                                                                                                                                                           Daryl Guberman                    Google    paris oxebridge
                        ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud & https://www.guberman-quality.com/anab-tag-176-slams-oxebridge-owner-
167 5/23/2018           Copyright Thief                                                        chris-paris-as-a-liar-fraud-copyright-thief/                                Daryl Guberman                    Google    paris oxebridge
                        ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO https://www.guberman-quality.com/iso-headquarters-denounces-
168 5/23/2018           Website                                                                oxebridge-chris-paris-banned-from-iso-website/                              Daryl Guberman                    Google    paris oxebridge
                        ANAB’s Randy Dougherty, Condones Intimidation of Woman By              https://www.guberman-quality.com/anabs-randy-dougherty-condones-
169 5/22/2018           Oxebridge’s Chris Paris.                                               intimidation-of-woman-by-oxebridges-chris-paris/                            Daryl Guberman                    Google    paris oxebridge
                        The Secret Relationship Between ANAB’s Randy Dougherty &               https://www.guberman-quality.com/the-secret-relationship-between-
170 5/22/2018           Oxebridge’s Chris Paris                                                anabs-randy-dougherty-oxebridges-chris-paris/                               Daryl Guberman                    Google    paris oxebridge
                                                                                               https://www.guberman-quality.com/is-a-m-metal-finishing-a-victim-of-con-
171 5/22/2018           Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?
                                                                                               artist-chris-paris-oxebridge/                                               Daryl Guberman                    Google    paris oxebridge
                        Elmsar Cove Members Exposed Con Artist Chris Paris, Oxebridge          https://www.guberman-quality.com/elmsar-cove-members-exposed-con-
172 5/22/2018           Owner                                                                  artist-chris-paris-oxebridge-owner/                                         Daryl Guberman                    Google    paris oxebridge
                        The Quality Management Shill Game “Mark Erwin AKA “Christopher         https://www.guberman-quality.com/the-quality-management-shill-game-
173 3/31/2018           Paris-Oxebridge Quality Resources”                                     mark-erwin-aka-christopher-paris-oxebridge-quality-resources/               Daryl Guberman                    Google    paris oxebridge
                        Daryl Guberman-CEO,Challenges ISO Propagandist Chris Paris             https://www.guberman-quality.com/daryl-guberman-ceochallenges-iso-
174 3/9/2018            Oxebridge To “A Live Debate                                            propagandist-chris-paris-oxebridge-to-a-live-debate/                        Daryl Guberman                    Google    paris oxebridge
                        SpaceX Dumps Ashamed Chris Paris, Owner Of ‘The Oxebridge Scam’ https://www.guberman-quality.com/spacex-dumps-ashamed-chris-paris-
175 2/5/2018            Debacle                                                                owner-of-the-oxebridge-scam-debacle-2/                                      Daryl Guberman                    Google    paris oxebridge
                        Oxebridge’s Chris Paris Envious of Bill Levinson and Other Successful https://www.guberman-quality.com/oxebridges-chris-paris-envious-of-bill-
176 2/3/2018            People                                                                 levinson-and-other-successful-people/                                       Daryl Guberman                    Google    paris oxebridge
                        SpaceX Dumps Ashamed Chris Paris, Owner Of ‘The Oxebridge Scam’ https://www.guberman-quality.com/spacex-dumps-ashamed-chris-paris-
177 1/18/2018           Debacle                                                                owner-of-the-oxebridge-scam-debacle/                                        Daryl Guberman                    Google    paris oxebridge
                                                                                               https://www.guberman-quality.com/tag-176-source-says-oxebridge-is-
178 10/6/2017           Tag 176 source says Oxebridge is getting financed
                                                                                               getting-financed/                                                           Daryl Guberman                    Google    paris oxebridge
                        YOUTUBE TEAM reply -About Oxebridge Quality Resources- Owner           https://www.guberman-quality.com/youtube-team-reply-about-oxebridge-
179 10/6/2017           Chris Paris- PART 3 –                                                  quality-resources-owner-chris-paris-part-3/                                 Daryl Guberman                    Google    paris oxebridge
                        Is Randy Doughtery Technical Advisor, Secretly The President Of        https://www.guberman-quality.com/is-randy-doughtery-technical-advisor-
180 5/23/2018           ANAB?                                                                  secretly-the-president-of-anab/                                             Daryl Guberman                    Google    paris oxebridge
                        ANAB’s Randy Doughtery Technical Adviser, Lapdog of Chris Paris        https://www.guberman-quality.com/anabs-randy-doughtery-technical-
181 5/23/2018           Oxbridge                                                               adviser-lapdog-of-chris-paris-oxbridge/                                     Daryl Guberman                    Google    paris oxebridge
                        ANAB-IAF Mole Reveals Disturbing Information About ANAB-IAF            https://www.guberman-quality.com/anab-iaf-mole-reveals-disturbing-
182 5/22/2018           Leadership                                                             information-about-anab-iaf-leadership/                                      Daryl Guberman                    Google    paris oxebridge
                        ANAB’s Randy Dougherty, and ISOQAR’s Chris Paris;A Marriage of         https://www.guberman-quality.com/anabs-randy-dougherty-and-isoqars-
183 5/22/2018           Misconceptions                                                         chris-parisa-marriage-of-misconceptions/                                    Daryl Guberman                    Google    paris oxebridge
                        ASQ’s Ties To Terror States Iran & Pakistan: Ignorance Precedes        https://www.guberman-quality.com/asqs-ties-to-terror-states-iran-
184 3/31/2018           Carelessness For Money                                                 pakistan-ignorance-precedes-carelessness-for-money/                         Daryl Guberman                    Google    paris oxebridge




                                                                                                                                                3 of 4
  Case 8:19-cv-00423-WFJ-SPF      Document
                          DEFAMATORY                      111-1
                                     URLS PUBLISHED BY DEFENDANTS        Filed
                                                                  GUBERMAN,           05/18/20
                                                                            LABELLE GUBERMAN-PMC LLC Page 4 of 4 PageID 1125

                 ANSI’s Ties To Terror States, Iran & Pakistan: Ignorance Precedes   https://www.guberman-quality.com/ansis-ties-to-terror-states-iran-
185 3/31/2018    Carelessness For Money”                                             pakistan-ignorance-precedes-carelessness-for-money/                        Daryl Guberman   Google   paris oxebridge
                 China-Led-IAF, Ties To Terror States Iran & Pakistan: Ignorance     https://www.guberman-quality.com/china-led-iaf-ties-to-terror-states-iran-
186 3/31/2018    Precedes Carelessness For Money                                     pakistan-ignorance-precedes-carelessness-for-money/                        Daryl Guberman   Google   paris oxebridge
                 Conartist Elon Musk Neglects Warnings Of Quality Failures & ISO     https://www.guberman-quality.com/conartist-elon-musk-neglects-
187 3/30/2018    Certification Corruption                                            warnings-of-quality-failures-iso-certification-corruption/                 Daryl Guberman   Google   paris oxebridge
                 Paul Palmes TAG 176 Chairman works to untangle-2016 – Internet      https://www.guberman-quality.com/paul-palmes-tag-176-chairman-works-
188 11/14/2017   defamer protected by ISO & ASQ                                      to-untangle-2016-internet-defamer-protected-by-iso-asq/                    Daryl Guberman   Google   paris oxebridge




                                                                                                                                   4 of 4
